        Case 5:21-cv-00799-SLP Document 3 Filed 09/03/21 Page 1 of 1




      IN THE DISTRICT COURT OF OKLAHOMA COUNTY
                  STATE OF OKLAHOMA

Afefa Wilcots,

              Plaintiffs,

v.                                              Case No. CIV-21-799-SLP

TLC Chiropractic,

              Defendant.

               NOTICE OF VOLUNTARY DISMISSAL


      COMES NOW THE PLAINTIFF and pursuant to Fed.R.Civ.P. 41(a)(1)


voluntarily dismisses this action without prejudice to her rights to refile in this


or any other venue.


RESPECTFULLY SUBMITTED THIS 3rd DAY OF SEPTEMBER 2021.



                                            s/ Leah M. Roper
                                         Leah M. Roper, OBA # 32107
                                         CENTER FOR EMPLOYMENT LAW
                                         1133 N. Portland Ave.
                                         Oklahoma City, OK 73107
                                         Telephone: 405.252.1180
                                         leah@centerforemploymentlaw.com
                                         ATTORNEY FOR PLAINTIFF
                                        ATTORNEY           LIEN       CLAIMED
                                        JURY TRIAL DEMANDED




                                        1
